DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “Use” of a hearing aid plainly does not fall under a process, machine, manufacture, or composition of matter. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PETERSEN et al. (PETERSEN; US 2019/0075406 A1; cited by the applicant and applied for the first time in the present application).
Regarding claim 1, PETERSEN discloses (see fig. 8 as primary basis and Par. [0203]-[0212]):  A hearing aid (HD in fig. 8) of a binaural hearing aid system (fig. 5 and Par. [0093] and [0094]) configured to be worn by a user, the hearing aid comprising
- an input unit (see input unit IUa in fig. 8) configured to provide an electric input signal (IN11 and IN12) representing sound,
- a wake word detector (see Par. [0207]) configured to identify a particular wake word based on said electric input signal, or a signal derived therefrom (see Par. [0207]: "voice interface (VIF) is configured to detect a specific voice activation word or phrase or sound based on own voice signal OV", wherein the own voice signal is derived from the input signal IN11 and IN12), and to provide a wake word control signal (see signal VC in fig. 8 and Par. [0207]: "The voice interface (VIF) provides a control signal VC to the own voice detector (OVD) and to the processor (G) of the forward path in dependence of a recognized word or command in the own voice signal OV") indicative of whether or not, or with what probability, said wake word is detected, and/or
- an own voice detector (see "OVD" block in fig. 8) configured to estimate whether or not, or with what probability, the electric input signal or a signal derived therefrom originates from the voice of the user and to provide an own voice control signal indicative thereof (see Par. [0205]: "Signals from all three input transducers are shown to be fed to the own voice detector (OVD) and to the beamformer filtering unit (BFU).  The detection of own voice (e.g. represented by signal OVC) may be based on one, more or all microphone signals (IN11, IN12, IN2) depending on the detection principle and the application in question"),
- transceiver circuitry (see Par. [0208]: "The hearing device of FIG. 8 further comprises antenna and transceiver circuitry (RxTx) coupled to the own voice detector (OVD)") configured to establish a communication link to another hearing aid of said binaural hearing aid system allowing the transmission of said electric input signal, or a signal derived therefrom, to said other hearing aid and/or the reception of an electric input signal, or a signal derived therefrom, from said other hearing aid (see fig. 5 and Par. [0093] and [0094]), and
- a pre-processor configured to control said transceiver circuitry in dependence on said wake word control signal or in dependence on said own voice control signal (see Par.  [0209]: "The user's voice OV' (or parts, e.g. time or frequency segments thereof) may, controlled via the voice interface (VIF, e.g. via signal VC) be transmitted from the hearing device (HD) via the wireless link (WL) to the communication device (AD)").
Regarding claim 2, see Par. [0209]: “time segments”.
Regarding claim 3, see Par. [0207]: “The voice interface (VIF) is configured to detect a specific voice activation word or phrases or sound based on own voice signal OV” and fig. 8 (OV signal is input to VIF block). 
Regarding claim 4, see fig. 8, “IUa” block comprising two input transducers.
Regarding claim 5, see Par. [0049]: “the input unit comprises a wireless receiver for receiving a wireless signal comprising sound and for providing an electric input signal representing said sound”.
Regarding claims 6 and 7, see Par. [0170]: “an own voice beamformer providing a maximum sensitivity of the beamformer unit/the beamformed signal in a direction from the hearing device towards the user’s mouth” and Par. [0186]-[0193] and fig. 6A.
Regarding claim 8, see Par. [0195]: “When the own voice detection has been configured, a calibration of the selected contributing ’detectors’ can be initiated by pressing START”.
Regarding claims 9-14, and 16, see fig. 5 and corresponding Par. [0184]-[0198].
Regarding claim 15, see Par. [0048].
Regarding claim 17, see last sentence of Par. [0184]: “A further processing control or input signal is indicated as signal X-CNT, e.g. from one or more internal or external detectors (e.g. from an auxiliary device, e.g. a smartphone)”.
Regarding claim 18, see Par. [0110] where PETERSEN teaches “calibration” by name.
Claim 19 (as best understood/interpreted) and claim 20 plainly parallel claim 1 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Merks, US 2010/0260364 A1, teaches a HEARING ASSISTANCE SYSTEM WITH OWN VOICE DETECTION; see paragraph [0025].  PETERSEN et al., US 201/0146307 A1, teach a HEARING DEVICE COMPRISING AN OWN VOICE DETECTOR; see paragraphs [0073], [0155], and [0179].  PIECHOWIAK et al., US 2020/0202889 A1, teach a HEARING DEVICE WITH OWN-VOICE DETECTION AND RELATED METHOD; see paragraph [0020].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485. The examiner is normally off on Wednesdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/HARRY S HONG/                                                                                      Primary Examiner, Art Unit 2652                                                                                                                  

July 29, 2022